Citation Nr: 1519841	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for foot fungus, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  

The Veteran provided testimony during a video conference hearing before the undersigned in March 2015.  A transcript is of record.  

Additional evidence in the form of medical articles which address the relationship between diabetes and various types of skin disorders, as well as internet articles focusing on VA's guidelines with regard to Agent Orange exposure in Thailand were submitted by the Veteran after the issuance of the November 2014 Supplemental Statement of the Case (SSOC).  However, during his hearing, the Veteran waived RO consideration of any newly submitted evidence.  38 C.F.R. § 20.1304(c) (2014).

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issue of entitlement to service connection for foot fungus, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had military service in Thailand from August 1972 to July 1973, where he was likely exposed to herbicides.  


CONCLUSION OF LAW

The Veteran has diabetes mellitus, type II, that is presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

The Veteran contends that his diabetes mellitus type II is related to his exposure to herbicides in service.  Specifically, he claims to have been exposed to herbicides while stationed in Thailand from August 1972 to July 1973.  

The Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a) (6), 3.307(d) (1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  Among those enumerated diseases is diabetes mellitus, type II.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Veteran's service personnel records show that he served in Thailand from August 1972 to July 1973 during the Vietnam War.  The records further reflect that the Veteran was stationed at the U-Tapao Air Base during his period of service in Thailand.  He had no demonstrated service in Vietnam.  

Consequently, in order to be entitled to presumptive service connection for his type II diabetes mellitus, as related to herbicide exposure, the Veteran must establish actual exposure to herbicides while serving in Thailand.  During his March 2015 hearing, the Veteran described his in-service duties while stationed in Thailand, and testified that his military occupational specialty (MOS) was that of postal financial specialist.  According to the Veteran, his duties included examining and accepting items for mailing in accordance with parcel post procedures, as well as delivering certain packages and mail to different areas within the base.  The Veteran further stated that he often had to hand-deliver the mail to different buildings within the base, and recalled occasions wherein he would walk to the flight line at the perimeter of the base, to pick up mail that had arrived by airplane.  He also recalled meeting the trucks responsible for bringing in the mail at the gate near the perimeter of the base, where they would then be escorted to their postal facilities to be unloaded.  According to the Veteran, the job required "long, steady hours and constant contact with the public."  Specifically the Veteran explained that they often had to travel to the public post offices in Thailand to pick up the mail because individuals from the United States who mailed items to U-Tapao, Thailand, did not use the APO, and the deliveries would be received at the Thai post office.  The Veteran further stated that he would often leave the base on a daily basis because he and his fellow servicemen had dual quarters, and while their primary residence was on base, they also had apartments off-base.  See Hearing Transcript, pp. 2-4.  

Progress notes issued by the Veteran's private treatment provider reflect a diagnosis of diabetes as early as July 2007.  An August 2009 treatment report issued by a consulting physician reflects that the Veteran had a diagnosis of type 2 diabetes, and had been diagnosed with this disorder six months prior.  Subsequent VA treatment records reflect that the Veteran has continued receiving treatment and care for his diabetes mellitus, type 2 throughout the years.  

VA has repeatedly acknowledged that herbicides were used around the perimeters of various U.S. bases and field stations in Thailand in the 1960s and 70s.  See, e.g., VBA Fast Letter 09-20 (May 6, 2009); Compensation Service Bulletin (December 2011); VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA has stated that special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

In the present case, the Board notes the Veteran had service of ten months at the U-Tapao Air Base in Thailand.  Although his official MOS was that of Postal Financial Specialist, he has repeatedly asserted that his duties required that he walk to the gates where the flight line and trucks were located to pick up the mail, and this often entailed crossing and coming into close contact with the perimeter of the Airbase.  The Veteran also stated that he came into close contact with the perimeter of the Air Base on a near-daily basis either to go to the public post office to pick up the mail, or to his other living quarters off-base.  The Veteran also submitted a copy of a map of the base which reflects that the flight line was near the perimeter of the base.  The Board finds that the Veteran is competent to report what he did and observed while serving in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses).  The Veteran is also competent to testify that his work in Thailand required him to routinely perform duties which took him to the perimeter of the base or to various other defoliated areas around the base.  In light of this evidence, the Board finds that the Veteran was thus likely exposed to herbicides during his period of service.  Additionally, he has presented medical evidence of a diagnosis of diabetes mellitus type 2, rendered by a competent medical expert.  Therefore, in light of 38 U.S.C.A. § 5107, herbicide exposure is conceded by the Board, and service connection diabetes mellitus type 2 is granted on a presumptive basis.


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  


REMAND

The Veteran contends that he has bilateral foot fungus that his secondary to his diabetes mellitus, type 2.  In addition to his assertions, the Veteran also submitted a                                                                                                                                                                     medical article that discussed the effect of diabetes mellitus on various parts of the body, including the skin, and noted that people with diabetes are prone to developing fungal infections more easily.  The article further reviewed a number of diabetes-related skin conditions.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder. 38 C.F.R. § 3.310.  

VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

The Veteran has been service-connected for his diabetes mellitus, type II, herein.  In a March 2010 letter, the Veteran's VA physician, R.A., M.D. determined that his current foot fungus was the direct result of his condition in service.  However, Dr. A. did not discuss the circumstances of the Veteran's service, nor did he address what type of in-service injury, disease or occurrence may have led to his current foot fungus.  Indeed, review of the service treatment records are absent any signs of foot fungus, but an April 1972 clinical report reflects that the Veteran presented at the clinic with complaints of a facial rash.  In addition, an April 1972 Physical Profile Serial report reflects that the Veteran had a diagnosis of pseudofolliculitis barbae.  Unfortunately, the record remains unclear as to whether Dr. A. meant to relate the Veteran's bilateral foot fungus to these in-service episodes, his history of pseudofolliculitis barbae or another in-service disease altogether.  The Board thus finds that there is insufficient competent medical evidence on file to make a decision on this issue, and must therefore remand the claim to obtain a medical examination and nexus opinion regarding the Veteran's claimed bilateral foot fungus.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that a medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for bilateral foot fungus, including as secondary to service-connected diabetes mellitus, type 2.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his foot fungus and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.  

2.  Take appropriate steps to contact the Veteran and request that he identify all non-VA health care providers, other than those already associated with his claims file, that have treated or evaluated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Then, schedule the Veteran for a VA examination with a VA dermatologist to determine the nature and etiology of any bilateral foot fungus present.  The claims folder and all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of foot fungus (bilateral or unilateral.)  For any foot fungus diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service herbicide exposure, his in-service treatment for rashes, and his diagnosed pseudofolliculitis barbae.  In answering these questions, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of foot fungus since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that foot fungus in either foot had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any foot fungus currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type 2.  If the examiner finds that diabetes has not caused the Veteran's foot fungus but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any peripheral neuropathy.  If a baseline is established, the examiner should comment on how much the foot fungus (bilateral or unilateral) has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  If the examiner arrives at a negative conclusion, he or she should explain how they reached this determination, and the explanation should include a discussion of the March 2010 opinion issued by Dr. A., as well as the medical articles submitted by the Veteran.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


